—Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered April 12, 1996, convicting defendant, after a jury trial, of criminal *136sale of a controlled substance in the first degree, criminal possession of a controlled substance in the first degree, and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 15 years to life, 15 years to life and 44/2 to 9 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). Issues of credibility were properly presented to the jury and we find no reason to disturb its determination.
Defendant failed to pursue his initial request that the confidential informant be produced or identified and sought only a missing witness instruction, which the court provided. Therefore, we conclude that defendant abandoned his claim that the informant should have been produced or that her identity should have been disclosed on the ground that she could have provided purportedly crucial testimony supporting the agency defense (see, People v Medina, 53 NY2d 951).
Defendant’s omnibus motion, when read as a whole, made no allegation that the defendant’s arrest was unlawful and 'thus defendant was not entitled to a Dunaway hearing. Concur— Lerner, P. J., Sullivan, Milonas, Rosenberger and Ellerin, JJ.